DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 03/16/2022.  Claims 1-20 and newly added 21-36 are pending and an action on the merits is as follows.	
Terminal Disclaimer
The terminal disclaimer filed on 03/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US11060707 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/16/2022, with respect to claims 1-20 have been fully considered and are persuasive.  Specifically the applicant filed a proper terminal disclaimer. The rejections of claims 1-20 are hereby withdrawn.
	
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in the amendment filed 03/16/2022.
The application has been amended as follows: 
- Delete the current title and replace with the following: “FOLDABLE ELECTRONIC DISPLAYS EMPLOYING TWO-DIMENSIONAL ARRAYS OF SOLID-STATE LIGHT EMITTING DEVICES”

Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,   the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1, specifically, the prior art fails to teach or suggest  a foldable electronic display “wherein a first layer of a first adhesive material; a second layer of a second adhesive material; a plurality of rigid heat-conductive substrates spaced apart from one another and each comprising an opaque metallic layer; and a first fold area located in a space between a first pair of the plurality of rigid heat- conductive substrates, wherein the optically transmissive material has a lower hardness than the relatively hard optically transmissive material” in combination with other features of the present claimed invention.
Regarding claims 2-17,  these claims are allowable for the reasons given for claim 1 and  because of their dependency status on claim 1
Regarding claim 18,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 18;specifically, the prior art fails to teach or suggest  a foldable electronic display “a first layer of a first adhesive material; a plurality of rigid heat-conductive substrates spaced apart from one another and each comprising a metallic layer; and a plurality of fold area located in spaces between individual ones of the plurality of rigid heat-conductive substrates, wherein the foldable electronic display panel is configured for repetitive and reversible folding upon itself with a radius of curvature from 1mm to 5mm in at least one of the plurality of fold areas “in combination with other features of the present claimed invention.
Regarding claim 19 and 21-28 ,  this claims is allowable for the reasons given for claim 18 and  because of their dependency status on claim 18.
Regarding claim 20,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 20;specifically, the prior art fails to teach or suggest  a foldable electronic display “wherein the foldable electronic display panel is configured for repetitive and reversible folding upon itself inwardly with respect to a light emitting surface in the first fold area, wherein the foldable electronic display panel is configured for repetitive and reversible folding upon itself outwardly with respect to a light emitting surface in different a second fold area, and wherein a radius of curvature at least in the first fold area is from 1mm to 5mm ” in combination with other features of the present claimed invention.
Regarding claims 29-36 ,  this claims is allowable for the reasons given for claim 20 and  because of their dependency status on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879